Case 2:20-cv-00053-JDC-KK Document 57 Filed 06/09/21 Page 1 of 1 PageID #: 431




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


LARRY W. ASHWORTH                                  CASE NO. 2:20-CV-00053

VERSUS                                             JUDGE JAMES D. CAIN, JR.

INTERNATIONAL PAPER CO. ET AL.                     MAGISTRATE JUDGE KAY


                                          ORDER

       The court has reviewed the Joint Status Report [doc. 55] filed by the parties in

response to the court’s order [doc. 53] as well as the Expanded Status Report [doc. 56] filed

by plaintiff. Upon consideration of those filings, the court hereby ORDERS that this matter

remain stayed. The parties are directed to file another joint status report within ten days of

the Second Circuit’s ruling or by September 9, 2021, whichever occurs sooner. The stay

does not prevent plaintiff from seeking leave to amend the complaint or perpetuate the

testimony of certain putative class members, as described in his report.

       THUS DONE AND SIGNED in Chambers on this 9th day of June, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
